      Case 3:17-cv-08004-SPL Document 143 Filed 01/24/19 Page 1 of 2




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-17-08004-PHX-SPL
      Stephen C., et al.,
 9                                              )
                                                )
                        Plaintiffs,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Bureau of Indian Education, et al.,       )
12                                              )
13                      Defendants.             )
                                                )
14                                              )

15          Before the Court is Plaintiffs’ Status Report (Doc. 142) in which they reiterate their
16   request to stay litigation through pending settlement discussions. The Court notes that this
17   case was filed over two years ago in January 2017. The Court has already ruled that it will
18   not authorize an indefinite stay (Doc. 139), and is not persuaded to authorize one now based
19   on a general expectation that settlement discussions will conclude by July 31, 2019. The
20   parties are thus instructed to either prosecute this case or dismiss it without prejudice.
21   Accordingly,
22          IT IS ORDERED that Plaintiffs’ request to stay this case (see Doc. 142) is denied.
23          IT IS FURTHER ORDERED that this case will be dismissed without prejudice
24   by the Clerk of Court without further notice on February 1, 2019 unless a party files a
25   request for reinstatement on the Court’s trial calendar.
26          IT IS FURTHER ORDERED that if a request for reinstatement is filed, the parties
27   shall deem it to be granted, and the following schedule shall be set. The parties should not
28   anticipate any further extensions of these deadlines:
     Case 3:17-cv-08004-SPL Document 143 Filed 01/24/19 Page 2 of 2




 1       1. The Answer to the Third Amended Complaint is due by February 15, 2019;
 2       2. Expert Disclosures are due by March 1, 2019;
 3       3. Rebuttal Expert Disclosures are due by March 29, 2019;
 4       4. Fact Discovery must be completed by April 26, 2019;
 5       5. Expert Depositions must be completed by April 26, 2019; and
 6       6. Dispositive Motions are due by May 31, 2019.
 7       Dated this 23rd day of January, 2019.
 8
 9
                                                 Honorable Steven P. Logan
10                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
